ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

PER CURIAM:
This case was returned to us on remand from the Supreme Court, No. 13-1371, Texas Department of Housing and Community Affairs, et al. v. Inclusive Communities Project, Inc., et al., following the Court’s grant of certiorari to consider our reversal of the district court’s judgment. Inclusive Cmtys. Project, Inc. v. Tex. Dep’t of Hous. & Cmty. Affairs, 747 F.3d 275 (5th Cir.2014). The Supreme Court affirmed our judgment and remanded this case to us for further proceedings consistent with its opinion. Accordingly, we now remand this ease to the United States District Court for the Northern District of Texas for further proceedings consistent vdth our opinion and the opinion of the Supreme Court.